In The
                             Court of Appeals
               Sixth Appellate District of Texas at Texarkana


                                     Nos. 06-21-00105-CR,
                                      06-21-00106-CR, &
                                       06-21-00107-CR



                                 MARIO RAMIREZ, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee



                            On Appeal from the 276th District Court
                                      Titus County, Texas
                      Trial Court Nos. CR20,557, CR20,558, & CR20,559




                          Before Morriss, C.J., Stevens and Carter,* JJ.


________________
*Jack Carter, Justice, Retired, Sitting by Assignment
                                                     ORDER

            Appellant Mario Ramirez appeals from his convictions of theft, aggravated kidnapping,

and aggravated robbery. On January 18, 2022, Ramirez’s court-appointed appellate counsel filed

Anders1 briefs in his three companion appeals, and on January 31, 2022, Ramirez filed pro se

motions for access to the appellate records for purposes of preparing responses to his counsel’s

Anders briefs. Ramirez’s motions for access to the appellate records are granted. Under Kelly v.

State,2 we are now required to enter an order specifying the procedure to be followed to ensure

Ramirez’s access to those records.

            On February 4, 2022, Ramirez’s appointed counsel informed this Court that he mailed

paper copies of the appellate records to Ramirez. On February 9, 2022, this Court forwarded

copies of the digitally recorded exhibits that were a part of Ramirez’s appellate records to prison

officials at the Texas Department of Criminal Justice’s Torres Unit and, by copy of this order,

request that those officials afford Ramirez a means of reviewing those exhibits. Allowing fifteen

days from the date of this order for the records to be delivered to Ramirez and for him to review

the digitally recorded exhibits that are part of those records and giving Ramirez thirty days to

prepare his pro se response(s), we hereby set March 28, 2022, as the deadline for Ramirez to file

his pro se response(s) to his counsel’s Anders briefs.

            IT IS SO ORDERED.

                                                           BY THE COURT

DATE:               February 9, 2022

1
    See Anders v. California, 386 U.S. 738 (1967).
2
    Kelly v. State, 436 S.W.3d 313, 321–22 (Tex. Crim. App. 2014).
                                                          2